Exhibit 10.1 ENGLISH TRANSLATION OF SECURED CREDIT AGREEMENT - EXECUTED DOCUMENT IS IN SPANISH Public Deed Volume Page Public Deed Number Two hundred sixty one thousand and eighteen Volume Nine thousand five hundred eighteen Page One hundred fifty four In Cuernavaca, Morelos, on June 18, 2013, I, Hugo Salgado Castañeda, Notary Public number two, and Notary of the Federal Real State Property, acting in this city of Morelos, hereby formalize: The public deed containing: The Credit Agreement entered by and among “Banco Nacional de México”, Sociedad Anónima de Capital Variable, Integrante del Grupo Financiero Banamex , hereinafter as “BANAMEX” , represented by Eduardo Xavier Villalobos Gaitan and Alfonso García García; “Parras cone de México”, Sociedad Anónima de Capital Variable , represented by José Manuel González Lagunas, hereinafter as the “Client” ; “Burlington Morelos”, Sociedad Anónima de Capital Variable, “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable, “Servicios Burlmex”, Sociedad Anónima de Capital Variable, “Cone Denim Yecapixtla”, Sociedad Anónima de Capital Variable and “Casimires Burlmex” Sociedad Anónima de Capital Variable , all of them represented by José Manuel González Lagunas, all of them hereinafter, joint or separately, as the “Guarantor” ; “Parras Cone de México”, Sociedad Anónima de Capital Variable , represented by José Manuel González Lagunas, hereinafter as “Mortgage Guarantor Over Industrial Unit” ; by his own right José Manuel González Lagunas , hereinafter as the “Depositary” ; and “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable , represented by José Manuel González Lagunas, hereinafter as the “Mortgage Guarantor” , pursuant the following: BACKGROUNDS Real estate properties located in Morelos. I.- First Original Property Title (Fraction A ).- By means of public deed number 14,586, dated September 29, 1997, granted before Patricia Mariscal Vega, notary public number 5 of Morelos, which was duly registered with the Public Registry of Property of Morelos, on October 20, 1997, under real estate folio number 124, page 247, from the book 206, volume 2 of the First section, of the Company, “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable , purchased to the Government of Morelos (Gobierno del Estado Libre y Soberano de Morelos), in Seven million five hundred sixty thousand nine hundred twenty six pesos with fifty five cents , the fraction “A” resulting from the merger of two real estate properties and the division of such merged property into two fractions located in Camino a Yecapixtla-Agua Hedionda , kilometer 2.5, on Yecapixtla, Morelos , with two easements of road granted to the Government of Yecapixtla, Morelos, identified with the cadastral number 6500-00-084-007 , with One million five hundred thirteen thousand five hundred eighty five square meters and thirty one square centimeters and the measurements and boundaries properly specified in such public deed. II.- Second Original Property Title (Fraction of the Rustic Real Estate Properties named Ecatepec, Joya de Cazahuate and Piedra Parada) .- By means of public deed number 58,232, dated December 12, 1997, granted before Armando Gálvez Pérez Aragón, notary public number 103 of Mexico City, which was duly registered with the Public Registry of Property of Morelos, under real estate folio number 117, page 233 of the book 225, second volume, of the first section, dated April 7, 1998, “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable , purchased to “Banco Unión”, Sociedad Anónima de Capital Variable, Multiple Banking Institution , in the amount of One million ten thousand pesos , the fraction of the rustic real estate property named Ecatepec, Joya de Cazahuate and Piedra Parada with no number, and with the Constructions that already existed in such property, which is located in Yecapixtla , Morelos , identified with the cadastral number 6500-00-084-008 with a surface of Fifty thousand four hundred square meters and the measurements and boundaries properly specified in such public deed. III.- Mergers and Division of Real Estate Properties Resulting from the Merge .- By means of public deed number 32,409, dated March 26, 2003, granted before Patricia Marsical Vega, notary public number 5 of Morelos, which was duly registered with the Public Registry of Property of Morelos, on May 12, 2003, under real estate folio from number 55 to 57, page 109 to 113, book 504, first volume, section first, dated May 12, 2003, and under the electronic real state folio number “409514 1” , “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable formalized the following acts, having the previous authorization of the Ministry of Urban Development and Public Works of the State of Morelos (Secretaría de Desarrollo Urbano y Obras Públicas del Estado de Morelos) , through the General Management of Subdivisions, Condominiums and Housing Complexes of the State of Morelos (Dirección General de Fraccionamientos, Condominios y Conjuntos Habitacionales del Estado de Morelos) , and pursuant the resolution of the Regulatory Commission of Subdivisions, Condominiums and Housing Complexes of the State of Morelos (Comisión Reguladora de Fraccionamientos, Condominios y Conjuntos Habitacionales del Estado) , as evidenced in the Official Writ number “FD-XV-036/99”, dated as of March 3, 1999: The MERGER of (i) the two real estate properties mentioned in the First and Second chapters of this section, identified as Fraction “A” , resulting of the merge between two real estate properties and the division of such merged property into two fractions located in Camino a Yecapixtla-Agua Hedionda , kilometer 2.5, in Yecapixtla, Morelos , with the two easements of road granted to Yecapixtla, Morelos, identified with the cadastral number 6500-00-084-007 ; with (ii) the fraction of the rustic real estate property named Ecatepec, Joya de Cazahuate and Piedra Parada with no number, and with the Constructions that already existed in the property, in Yecapixtla, State of Morelos, identified with the cadastral number 6500-00-084-008 . The result of such merger was one only topographic unit with a surface of One million five hundred forty seven thousand four hundred seventy four square meters with twenty six square centimeters ; and the measurements and boundaries properly specified in such public deed. The DIVISION of the real estate property resulting from the Merge , mentioned in the abovementioned paragraph, into Two Fractions identified as Fraction “A” , with a surface of 6,597.70m2 ; and “The Remaining Fraction” with a surface of 1,540,876.56 m2, and the measurements and boundaries properly specified in such public deed. IV.- Division of the Fraction “The Remaining Fraction”, with a surface of 1,540,876.56 m2 .- By means of public deed number 231,516, dated November 3, 2010, granted before Mr. Hugo Manuel Salgado Bahena, applicant for notary public and acting in substitution of the mentioned, which was duly registered with the Public Registry of Property of Morelos, on November 12, 2010, under the electronic real state number “409514-1” , the division of the real estate property identified as “The Remaining Fraction” , resulting from the merge and division between two fractions of real estate property located in Camino a Yecapixtla-Agua Hedionda , kilometer 2.5, in Yecapixtla, State of Morelos, identified with the cadastral number 6500-01-084-007 , with surface of 1,540,876,.56 m2 and the measurements and boundaries properly specified in such public deed. Before such division was formalized, the corresponding permit was obtained from the Urban Development Department, Subdivisions and Condominiums of Yecapixtla, Morelos (Departamento de Desarrollo Urbano, Fraccionamientos y Condominios, Presidencia Municipal del Honorable Ayuntamiento Municipal de Yecapixtla, Morelos), in the Official Writ number “PMY/DDUFC/0003/2010”, dated as of October 7, 2010. Three fractions and the road easement number 3 resulted from the abovementioned Division . Such fractions will be identifies as follows, which will have the measurements and boundaries properly specified in the corresponding public deed: Fraction “A” .- With surface of 113,834m2. Fraction “B” .- With surface of 258,694m2. “The Remaining Fraction”.- With surface of 1,147,862m2; and, Road Easement Number 3 (three) .- With surface of 20,485.98m2, which was then divided into eight sections. V.- Division and Sale of one of the abovementioned fractions .- By means of public deed number 242 thousand and 54, granted before Mr. Hugo Manuel Salgado Bahena, applicant for notary public, and acting in substitution of the principal of that notary, the following acts were formalized: “A).- The division into two fractions of the property identified as “The Remaining Fraction” , resulting from the division of the real estate property identified as “The Remaining Fraction” , which resulted from the merger and division into two fractions of the real estate property located in Camino a Yecapixtla-Agua Hedionda, kilometer 2.5 in Yecapixtla, Morelos, with cadastral number 6500-01-084-007, requested by “Burlignton Yecapixtla”, Sociedad Anónima de Capital Variable , represented by José Manuel González Lagunas, pursuant the authorization granted by the General Direction of the Urban Development, Subdivisions and Condominiums of Yecapixtla, Morelos, contained in the Official Writ number “PMY/CMFCCU/DDUFC/0144/2011” , dated as of November 3 rd , 2011, with the appearance and approval of Banco Nacional de México, Sociedad Anónima Integrante del Grupo Finanicero Banamex , represented by Alfonso García García and Francisco Ricardo Bustamante Urquijo. B) The partial cancelation of the Mortgage granted in terms of the Credit Agreement executed by and between “Banco Nacional de México”, Sociedad Anónima de Capital Variable, integrante del Grupo Financiero Banamex, represented by Alfonso García García and Francisco Ricardo Bustamante Urquijo, and “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable , with respect to the Fraction “A” resulting from the division that is mentioned in the last subsection, with surface of 48,499.04m2, with the measurements and boundaries properly specified in this public deed. C).- The Purchase Agreement executed between the “Seller” named “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable , represented by Mr. José Manuel González Lagunas, and the “Buyer” named “Malta Texto de México” Sociedad Anónima de Capital Variable , represented by Juan Antonio Pedroza Martínez , as Executive Chairman of the Company, with respect to the real estate property identified as Fraction “A”, resulting from the division of the “The Remaining Fraction” resulting from the division of “The Remaining Fraction” , which also resulted from the merger of two properties and the division of such merged property into two fractions located in Camino a Yecapixtla-Agua Hedionada, kilometer 2.5, in Yecapixtla, Morelos, with a surface of 1,993,162.60m2, and the measurements and boundaries properly specified in such public deed. D).- The road easements granted by “Malta Texo de México”, Sociedad Anónima de Capital Variable, in favor of “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable “ V.1.- Derived from the above, “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable , is the owner of the real estate property identified as “The Remaining Fraction” resulting from the division of “The Remaining Fraction” , which also resulted from the merger of two properties and the division of such merged property into two fractions located in Camino a Yecapixtla-Agua Hedionada, kilometer two point five, in Yecapixtla, State of Morelos, with a surface of One million ninety nine thousand three hundred sixty two square meters and sixty square centimeters, and the following measurements and boundaries: Into the North in one thousand eleven meters forty five square centimeters, with private property; Into the East in eight hundred fifty one meters eighty seven centimeters, with private property; in nine hundred sixty five meters eighty one centimeters, with the Mexican Institute of Social Health Security of Yecapixtla and one hundred fifteen meters forty seven centimeters with the Carretera Agua Hedionada Huesca; Into the South in eight hundred six meters and seven centimeters in jagged line of two pieces, with planting facilities of the Federal District Department, and eight hundred eighty two meters seventy seven centimeters, with fraction “A”; Into the West in three thousand five hundred three meters ten centimeters in jagged line of fifty six pieces, with private property. Such real estate property is registered in the Public Registry of the Property and Commerce of Morelos, under the electronic real state number 619792-1. VI.- Constructions .- The legal representative of “Burlington Yecapixtla”, Sociedad Anónima de Capital Variable hereby represents that certain company’s facilities were built, with its own resources, over the property described and measured in the previous subsection and that the company is the owner of such constructions. Hereinafter the property and constructions, mentioned in subsection V.1. above, jointly with its natural accessories, permits and licenses and all incorporate assets, will be known as “Morelos Property”. Real Estate Properties located in Coahuila . VII.- First Property Title .- By means of public deed number 358 dated as of October 25, 1993, granted by Mr. Homero Gómez García, Notary Public number 29 of Saltillo, Choahuila de Zaragoza, fully registered in the Public Registry of the Property of Parras de la Fuente, Coahuila de Zaragoza, on December 23, 1993, Section I, book 31 “A”, number 240, under the entry 4,041, “Parras cone de México” Sociedad Anónima de Capital Variable, acquired the North Fraction of the rustic real estate property named “Los Cipreses”, in Parras de la Fuente, Coahuila de Zaragoza, with a surface of 159,175.59m2 and the following directions, measurements and boundaries: “…From mark 1 to mark 2, with a distance of 361.08 meters, borders with a property reserved by the seller Industrial de Parras, S.A. de C.V.; from mark 2 to mark 3, with a distance of 300.00 meters, bounds with land lot property of Mr. Leonardo Martínez and Juan Morales; from mark 3 to mark 4, in a distance of 83.22 meters; from mark 4 to mark 5, in a distance of 18,12 meters, from mark 5 to mark 6, with a distance of 444.40 meters, bounding with this two last marks with the property of Mr. Felipe Madero, with a passing easement by the middle, from mark 6 to mark 7, with a distance of 96.14 meters; from mark 7 to mark 8, with a distance of 56.99 meters; and from mark 8 to mark 1 to closure the perimeter, in a distance of 275.03 meters, bounding in this last two dots with the Parras Paila Highway…” VIII.- Second Property Title .- By means of public deed number 30, dated as of March 29, 1994, granted by Mr. Juan Carlos Lamas Urista, Notary Public number 1 of Parras de la Fuente, Coahuila de Zaragoza, which was duly registered with the Public Registry of Property of Parras de la Fuente, Coahuila de Zaragoza, on January 9, 2000, under the Section I, book 42, real state folio 118 and under the entry number 5,838, “Parras Cone de México” Sociedad Anónima de Capital Variable , acquired One Oriental Portion of the Rustic Real Estate Property of the Ex-Aviation Field , in Parras de la Fuente, Coahuila de Zaragoza, with a surface of 1,650.00m2, and the following directions, measurements and boundaries: “…North: measures 55.00 meters and bounds with the Sub-station of the Federal Commission of Electricity.- South: Measures 55.00 meters and bounds with Agrícola del Rosario, S. de R.L.- East: Measures 30.00 meters and bounds with the Carretera Parras, Paila.- West: Measures 30.00 meters and bounds with Agricola del Rosario, S. de R.L.-…”; IX.- Third Property Title .- By means of public deed number 44, on May 21, 1994, granted before the same as the previous notary, which was duly registered in the Public Registry of Property of Parras de la Fuente, Coahuila de Zaragoza, on July 6, 1994, Section I , book 32, entry 73 and under the real state number 4,257, “Parras Cone de México”, Sociedad Anónima de Capital Variable, acquired one portion of the rustic real estate property of Agostadero named “Alto de Conejos” , in Parras de la Fuente, Coahuila de Zaragoza, with a surface of 5-04-42 hectares, with the following directions, measurements and boundaries: “…West: Measures 149.976 meters and bounds with the Company Industrial Parras.- North: Measures 333.76 meters and bounds with the Engineer Juan B. Morales Doria.- South: Measures 326.63 meters and bounds with Mr. Fernando Martínez.- West. Measures 152.324.00 meters and bounds with the Engineer Juan B. Morales Doria…”; and X.- Fourth Property Title .- By means of public deed number 7, on February 20, 2001, granted before Jesús María Farías Ayala, Notary Public number 3 of Parras de la Fuente, Coahuila de Zaragoza, which was duly registered in the Public Registry of Property of Parras de la Fuente, Coahuila de Zaragoza, on April 5, 2001 in the Section I, book 43, page 65 and entry 5,986 “Parras Cone de México”, Sociedad Anónima de Capital Variable acquired two real estate properties located in the Acera Oriente of the Carretera Parras-Paila between the Rincón del Montero Hotel and the Jeans “
